CATES, Presiding Judge.
Robbery: sentence, thirty years imprisonment.
Contrary to the tendency of the prosecution’s evidence, the defendant testified that although he had a fight with a night clerk at the Carousel Motel, Dothan, in the early morning hours of September 17, 1974, he did not rob him. This left a question of fact to be decided by the jury.
We have reviewed the entire record 1 under Code 1940, T. 15, § 389 and consider the judgment below should be
AFFIRMED.
All the Judges concur.

. This cause was remanded to the Circuit Court for consideration of Youthful Offender Status. On July 29, 1976, return was made from the trial court showing an order of July 26, 1976, denying such treatment.